Case 19-13452-KHK   Doc 7   Filed 10/21/19 Entered 10/21/19 10:36:31   Desc Main
                            Document      Page 1 of 8
Case 19-13452-KHK   Doc 7   Filed 10/21/19 Entered 10/21/19 10:36:31   Desc Main
                            Document      Page 2 of 8
Case 19-13452-KHK   Doc 7   Filed 10/21/19 Entered 10/21/19 10:36:31   Desc Main
                            Document      Page 3 of 8
Case 19-13452-KHK   Doc 7   Filed 10/21/19 Entered 10/21/19 10:36:31   Desc Main
                            Document      Page 4 of 8
Case 19-13452-KHK   Doc 7   Filed 10/21/19 Entered 10/21/19 10:36:31   Desc Main
                            Document      Page 5 of 8
Case 19-13452-KHK   Doc 7   Filed 10/21/19 Entered 10/21/19 10:36:31   Desc Main
                            Document      Page 6 of 8
Case 19-13452-KHK   Doc 7   Filed 10/21/19 Entered 10/21/19 10:36:31   Desc Main
                            Document      Page 7 of 8
Case 19-13452-KHK   Doc 7   Filed 10/21/19 Entered 10/21/19 10:36:31   Desc Main
                            Document      Page 8 of 8
